Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that the following limitations were not taught/reasonably suggested in the prior art:
“a magnet; wherein the substrate includes a smooth first principal surface facing the magnet; a difference of a maximum value and a minimum value of distance between the first coil surface and the first principal surface is smaller than a difference of a maximum value and a minimum value of distance between the second coil surface and the first principal surface”.  The closest prior art was Muramatsu et al. (JP 2003299184) and Ono et al. (JP 2000152378).  Muramatsu et al. teaches the gist of the invention but fails to teach/reasonably suggest these limitations and Ono et al. does not cure these deficiencies.
The primary reason for allowing claim 15 is that the following limitations were not taught/reasonably suggested in the prior art:
“at least two magnets disposed with the substrate interposed therebetween; wherein the substrate includes smooth first and second principal surfaces respectively facing the magnets; a difference of a maximum value and a minimum value of distance between the third coil surface and the second principal surface is smaller than a difference of a maximum value and a minimum value of distance between the fourth coil .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832